Citation Nr: 0420865	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-00 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for variously diagnosed 
psychiatric disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1970 to September 1972.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In 
January 2004, the veteran testified at a videoconference 
hearing before the undersigned.   

Since the issue of entitlement to TDIU is inextricably 
intertwined with the claim seeking service connection for a 
psychiatric disorder, it must be held in abeyance pending 
resolution of the service connection claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has a psychiatric disorder 
(including post-traumatic stress disorder (PTSD)) that was 
incurred in service.  He claims that his psychiatric 
disability renders him unable to work.  

In a February 2002 letter to the veteran's probation officer, 
a psychologist, Dr. LPH, indicated she had treated the 
veteran over 15 sessions for an anxiety disorder with a PTSD 
component.  She referred to an enclosed "DHS 1018 report" 
that she evidently submitted to the veteran's health plan.  
Neither the report, nor records of Dr. LPH's treatment 
sessions are on file.  These records may contain information 
critical to the matter at hand..
In a January 2003 letter, a VA staff psychiatrist (now 
retired) indicated that the veteran suffered significant 
psychological stress during service and sought counseling for 
his distress at that time.  In his January 2004 hearing, the 
veteran testified as to how this staff psychiatrist's 
statements relate his current psychiatric disorder to 
service.  

While the veteran underwent VA psychiatric examination as 
recently as in May 2003, the examiner then did not reconcile 
the diagnosis with those previously made, nor comment on the 
February 2002 and January 2003 letters noted above.  
Consequently, further development of medical evidence is 
indicated.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must ensure that the notice 
and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) are satisfied in accordance with 
the statutory provisions, implementing 
regulations, and precedent interpretative 
Court decisions.  The RO should notify 
the veteran of evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  The veteran 
should also be specifically advised to 
submit everything he has pertaining to 
the claims.    

2.  The RO should obtain all available 
records, VA and private, relating to 
treatment the veteran received for 
psychiatric problems.  Specifically noted 
in this regard are any records of the 
treatment sessions he had with Dr. LPH, 
and the "DHS 1018 report" noted in Dr. 
LPH's February 2002 letter.  The veteran 
should assist in this matter by 
identifying any further sources of 
treatment and providing any necessary 
releases.

3.  The veteran must be asked to provide 
specific information regarding the 
stressor event(s) he alleges occurred 
during his active service.  He should 
specify with more precision: the name and 
unit of anyone he saw injured, as well as 
the approximate dates and places these 
events occurred, and his unit at the 
time.  He should be advised that this 
information is critical to his claim.  
The RO should arrange for verification of 
the stressor event(s), 

4.  Then the RO should arrange for the 
veteran to be examined by a psychiatrist 
to determine whether he has a psychiatric 
disorder related to service.  The RO 
should identify for the examiner what 
stressors (if any) are verified.  If PTSD 
is diagnosed, the examiner must indicate 
whether that diagnosis is based on a 
verified stressor event in service.  If a 
psychiatric disorder other than PTSD is 
diagnosed, the examiner should opine 
whether at least as likely as not such 
psychiatric disorder is related to 
service.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must explain the rationale for 
any opinion given.  

5.  Thereafter, the RO should 
readjudicate the claims for service 
connection for a psychiatric disability 
and TDIU.  If either remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case, and given the 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


